Gilchrist, J.
Where an attachment of property has been made prior to the petition for bankruptcy, judgment may be rendered for the plaintiff, and execution may go against such property. Kittredge v. Warren, 14 N. H. 509.
The property in this case had been delivered to the defendant, who had given the officer his receipt for it. The principle of the case cited requires that the officer who has attached the property should be able to maintain a proper action to protect his possession of it, or to recover upon a receipt which he has taken from one to whom he has bailed it.
Interest should be allowed from the time when the property was demanded.

Judgment for the plaintiff.